NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 28, 2016 
                                 Decided March 30, 2016 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 15‐2470 
 
UNITED STATES OF AMERICA                          Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Southern District of Illinois.
                                                   
      v.                                          No. 13‐CR‐30174‐MJR 
                                                   
LEROY LUCAS,                                      Michael J. Reagan, 
      Defendant‐Appellant.                        Chief Judge. 
 

                                        O R D E R 

       Leroy Lucas pleaded guilty to distributing cocaine, see 21 U.S.C. § 841(a)(1), and 
was sentenced below his calculated guidelines range to 120 months’ imprisonment 
followed by 36 months’ supervised release. He filed a notice of appeal, but his 
appointed attorney asserts that the appeal is frivolous and seeks to withdraw under 
Anders v. California, 386 U.S. 738 (1967). Lucas opposes the motion. See 7TH CIR. R. 51(b). 
Counsel has submitted a brief that explains the nature of the case and addresses issues 
that an appeal of this kind might be expected to involve. Because the analysis in the 
brief appears to be thorough, we limit our discussion to the issues identified in that 
brief and in Lucas’s response. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
No. 15‐2470                                                                              Page 2 
 
         
        Lucas has told counsel that he wants to challenge his guilty plea, so counsel first 
evaluates the possibility of contesting the adequacy of the plea colloquy. Because Lucas 
did not move to withdraw his plea in the district court, our review would be for plain 
error. See United States v. Vonn, 535 U.S. 55, 59, 62–63 (2002); United States v. Davenport, 
719 F.3d 616, 618 (7th Cir. 2013). Counsel properly concludes that any challenge to the 
plea would be frivolous. The transcript of the plea colloquy shows that the district court 
complied with Rule 11 of the Federal Rules of Criminal Procedure. See United States v. 
Moody, 770 F.3d 577, 581 (7th Cir. 2014); United States v. Blalock, 321 F.3d 686, 688–89 (7th 
Cir. 2003). The court advised Lucas of his constitutional rights, the charges against him, 
the maximum penalties, and also found that Lucas’s plea was voluntary, knowing, and 
supported by an adequate factual basis. See FED. R. CRIM. P. 11(b). 
         
        Relatedly, counsel considers Lucas’s argument that his plea was involuntary 
because of the variance between the allegations in the indictment (charging him with 
distributing “cocaine base, in the form known as ‘crack cocaine’”) and the basis of his 
conviction (distribution of powder cocaine). Lucas in his Rule 51(b) response 
characterizes the variance as a “constructive amendment” to the indictment. 
         
        But as counsel explains, such an argument would be frivolous. A constructive 
amendment occurs when the defendant is convicted of a crime that is different than the 
one charged. See United States v. Ajayi, 808 F.3d 1113, 1125 (7th Cir. 2015); United States v. 
Ratliff–White, 493 F.3d 812, 820 (7th Cir. 2007). Not every variance from the terms of an 
indictment qualifies as a constructive amendment. Counsel explains that Lucas was not 
convicted of a crime different than that charged in the indictment. Both the indictment 
and conviction were under § 841(a)(1), which prohibits distribution of any controlled 
substance regardless of type; drug identity is not an element of the offense. See United 
States v. Dowdell, 595 F.3d 50, 68 (1st Cir. 2010); United States v. Rutherford, 175 F.3d 899, 
906 (11th Cir. 1999). Under the statute Lucas would be culpable for distribution of 
cocaine base as he would be for distribution of powder cocaine. 
         
        Even if we were to find a constructive amendment or variance, a challenge to 
Lucas’s conviction would be frivolous. We would find no plain error given that the 
district court complied with Rule 11 and Lucas had sufficient information to knowingly 
No. 15‐2470                                                                              Page 3 
 
and voluntarily plead guilty to distributing powder cocaine.1 See United States v. Tello, 
687 F.3d 785, 797 (7th Cir. 2012); United States v. Pierce, 893 F.2d 669, 676 (5th Cir. 1990). 
        
       Counsel also considers whether Lucas could challenge the calculation of his 
imprisonment range and specifically his designation as a career offender given that he 
was merely a low‐level street dealer. See U.S.S.G. § 4B1.1(a). But as counsel notes, Lucas 
was properly deemed a career offender based on his prior convictions in 2007 and 2008 
for delivery of a controlled substance. 
        
       Counsel next considers whether Lucas could argue that the 120‐month prison 
term is unreasonable. The 120‐month term is below the guidelines range of 151 to 
188 months and thus presumptively reasonable. See Rita v. United States, 551 U.S. 338, 
347 (2007); United States v. Long, 748 F.3d 322, 332 (7th Cir. 2014). Counsel has not 
identified any reason to set aside that presumption, nor can we. The district court 
weighed the sentencing factors in 18 U.S.C. § 3553(a), including Lucas’s criminal 
history, difficult childhood, and health issues, see id. § 3553(a)(1), as well as the harsh 
application of the career‐offender guideline to Lucas’s conviction, see id. § 3553(a)(2). 
        
       Counsel concludes that Lucas had advance notice of the conditions of supervised 
release and elected not to challenge them, nor has he expressed any interest in 
challenging them on appeal. If Lucas later perceives these conditions to be problematic 
after he begins serving the term of supervised release, he would be free to seek 
modification to the extent authorized by 18 U.S.C. § 3583(e)(2). United States v. Neal, 
810 F.3d 512, 516–20 (7th Cir. 2016). 
        
       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED. 




                                                 
            1 In addition, even though it was eventually withdrawn, the plea agreement 

alerted Lucas to the precise nature of the offense: “The Indictment charges the 
Defendant with Distribution of Cocaine Base under Title 21 U.S.C. § 841(A)(1) and 
(B)(1)(C), however, the Defendant is pleading guilty to Distribution of Cocaine under 
Title 21 U.S.C. § 841(A)(1) and (B)(1)(C).” And during his change‐of‐plea colloquy with 
the court, Lucas confirmed that the facts in the plea agreement were accurate and that 
the government could prove beyond a reasonable doubt that he distributed cocaine.